Citation Nr: 1618456	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression.

6.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 1987 and from October 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to appear at the Montgomery RO for a videoconference hearing before a Veterans Law Judge in February 2016; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDING OF FACT

On February 23, 2016, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeals as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, acid reflux, diabetes mellitus, an acquired psychiatric disorder, and a cervical spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, acid reflux, diabetes mellitus, an acquired psychiatric disorder, and a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  With respect to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, acid reflux, diabetes mellitus, an acquired psychiatric disorder, and a cervical spine disability, the Veteran submitted a written request to withdraw his appeals in February 2016, prior to the Board's decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to said issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeals as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, acid reflux, diabetes mellitus, an acquired psychiatric disorder, and a cervical spine disability are dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


